Upon consideration of the notice of appeal in which there is a dissent from the North Carolina Court of Appeals, filed by the Defendant on the 20th of August 2015 in this matter pursuant to G.S. 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals.
"Dismissed Ex Mero Motu by order of the Court in conference, this the 5th of November 2015."
Upon consideration of the petition for discretionary review, filed by Defendant on the 20th of August 2015 in this matter pursuant to G.S. 7A-31and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
*79"Denied by order of the Court in conference, this the 5th of November 2015."